                                         UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF NORTH CAROLINA
                                             CHARLOTTE DIVISION
                                          DOCKET NO. 3:18-CR-202-MOC

                UNITED STATES OF AMERICA,                             )
                                                                      )
                                                                      )
                                                                      )
                Vs.                                                   )                ORDER
                                                                      )
                TONY BERNARD ALEXANDER,                               )
                                                                      )
                                     Defendant.                       )


                       THIS MATTER is before the Court on Defendant’s most recent pro se filing, (#58), which

               is docketed as a pro se letter, and which this Court will construe as a third motion for

               reconsideration of the Court’s prior Order denying Defendant’s motion to dismiss. Defendant’s

               motion is denied for the same reasons the Court denied his first and second motions for

               reconsideration.

                       IT IS SO ORDERED.


Signed: October 18, 2019




                                                             1
